Title: To George Washington from Brigadier General Hugh Mercer, 18 July 1776
From: Mercer, Hugh
To: Washington, George

 

Sir,
Eliza. Town [N.J.] 18 July 1776

If nothing unlooked for interveens I intend to prosecute the Plan mentioned in my Letter by Major Putnam—to Night—We hope to defer the Attack till Break of Day—but if discovered before that time—our operation will commence sooner—From our being able to discover no unusual movements in the Enemies Quarters, it is presumable they have no hint of being surprizd—Our men are drawing together near this place—some Guides are provided on whom I hope we may depend—and I doubt not but our officers & Soldiers will with alacrity execute this Service. I have the honor to be Sir your Excellencys Most obedt hube Sert

Hugh Mercer

